DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo et al. (US 2010/0026562 A1).
Referring to Claim 1: Hyodo discloses a system comprising: 
a first sensor (MEU) on a first end of a vehicle, and configured to detect a radio frequency (RF) signature of a marker (MK) along a guideway, wherein the first sensor is a radar detection device (Para. [0031] and [0032]); and 
an on-board controller (TASC) coupled to the first sensor, and configured to determine a first position of the vehicle on the guideway or a first distance from the position of the 
wherein the marker (MK) is a metasurface plate (Fig. 3) comprising: 
a first diffused element (ASB); 
a second diffused element (ASB); and 
a first retroreflector element (MTL) between the first diffused element and the second diffused element (Para. [0037] and [0039]) (Fig. 3).

Referring to Claim 2: Hyodo discloses a system, wherein the system further comprises:
a second sensor (MEU1, MEU2) on a second end of the vehicle (top end and bottom end) (Fig. 14), and configured to detect another radio frequency (RF) signature of the marker along the guideway (Para. [0063] and [0066]),
wherein the second sensor is another radar detection device, 
the second end (top end) of the vehicle is opposite from the first end of the vehicle, and 
the on-board controller (TASC) is further coupled to the second sensor, and further configured to determine a second position of the vehicle on the guideway or a second distance from the position of the vehicle to the stopping location along the guideway based on the another RF signature received from the second sensor (Para. [0063]).

Referring to Claim 5: Hyodo discloses a system, wherein the on-board controller is further configured to: determine a start point of the metasurface plate (MK) based on a sequence of symbols associated with a first portion of the metasurface plate (Figs. 3 and 4) (Para. [0032]); and 


Referring to Claim 7: Hyodo discloses a system, wherein the on-board controller (TASC) is further configured to determine at least one of the following: 
a distance from the first sensor to the marker (Para. [0045]) (Fig. 7); 
a relative velocity of the vehicle between the first sensor and the marker (Para. [0004]); or 
an angular position of the first sensor relative to the marker.

Referring to Claim 9: Hyodo discloses a system, wherein the vehicle is configured to move along the guideway, and the marker (MK) is on the guideway (Fig. 5).

Referring to Claim 11: Hyodo discloses a system, wherein the first sensor (MEU) is configured to measure an echo signal from the metasurface plate (MK), and the RF signature includes a set of signal to noise ratios (SNRs) of the echo signal (Para. [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 4, 6, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo in view of Green et al. (US 2015/0239482)
Referring to Claim 3: Hyodo further teaches that the marker (MK) is located at the stopping location (STP) (Fig. 5).
Hyodo does not specifically teach that the on-board controller is further configured to: compare the first distance with the second distance; determine that the first sensor and the second sensor are not faulty, if the first distance does not differ by more than a predefined tolerance from the second distance; and determine that one of the first sensor or the second sensor is faulty, if the first distance differs by more than the predefined tolerance from the second distance. However, Green teaches a data fusion sensor (130) capable of comparing information from the first and second sensors (110, 120) to determine if one sensor is faulty (Para. [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hyodo to compare data from the first and second sensors to determine if one sensor is faulty, as taught by Green, in order to improve the accuracy of the system by eliminating faulty data sources.

Referring to Claim 4: Hyodo does not specifically teach that the on-board controller is further configured to: compare the first position with the second position; determine that the first sensor and the second sensor are not faulty, if the first position does not differ by more than a predefined tolerance from the second position; and determine that one of the first sensor or the second sensor is faulty, if the first position differs by more than 

Referring to Claim 6: Hyodo does not specifically teach that the on-board controller is further configured to: determine a leading end of the vehicle and a trailing end of the vehicle based on an order of the sequence of symbols associated with the first portion of the metasurface plate or the second portion of the plate. However, Green teaches a vehicle (202) with sensors (210a, 210b) located at each end (Fig. 2A), and further teaches determining the vehicle direction (719) based on sensor data and the identification of a single marker (Para. [0109] and [0113]) (Figs. 6 and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hyodo to detect the direction of the vehicle based on the metasurface plate from a single marker in order to maintain operation of the vehicle if a single marker is missed, which is sometimes a problem in conventional vehicle localization systems that use adjacent markers to determine direction (see Green, Para. [0117]).


Referring to Claim 10: Hyodo does not specifically teach that the marker is on a wayside of the guideway. However, Green teaches a guideway mounted vehicle localization system, wherein the sensor is configured to detect markers both on the guideway and on a wayside of the guideway (Para. [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hyodo to locate markers along the wayside of the guideway, as taught by Green, because this is a convenient location for sensors to detect markers that does not interfere with the guideway itself.

Referring to Claim 12: Hyodo teaches a system comprising: 
a marker (MK) along a guideway, the marker including a metasurface plate (Fig. 3) comprising: 
a first portion having a first retroreflector element (MTL); 
a second portion having a second retroreflector element (MTL); 
a first sensor (MEU) on a first end of a vehicle (Fig. 5), and configured to detect a radio frequency (RF) signature of the marker, wherein the first sensor is a radar detection device (Para. [0033]); 
an on-board controller (TASC) coupled to the first sensor, and configured to determine a position of the vehicle on the guideway or a distance from the position of the vehicle to a stopping location along the guideway based on information received from the first sensor, the information including the RF signature (Para. [0042]).
	Hyodo does not specifically teach a third retroreflector element. However, it would have been obvious to one of ordinary skill in the art before the effective filing date In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Hyodo does not specifically teach a second sensor on the first end of the vehicle configured to detect another signature of the marker, wherein the second sensor is a camera, a LIDAR device or an IR sensor detection device. However, Green teaches a guideway mounted vehicle localization system, wherein first and second sensors (110, 120) (Fig. 1) and that “[i]n some embodiments, second sensor 120 includes an optical sensor, a thermal sensor, a RADAR sensor, a laser sensor, or an RFID reader. In some embodiments, second sensor 120 is a different type of sensor from first sensor 110. For example, in some embodiments, first sensor 110 is an optical sensor and second sensor 120 is an RFID reader.” (Para. [0028]). Green additionally teaches that first and second sensors (250a, 250b) may be placed on the same end of the vehicle (202’) (Fig. 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hyodo to use a second sensor, on the first end of the vehicle, of a different type than the first sensor, such as an optical sensor (i.e., camera) or thermal sensor (i.e., infrared), as taught by Green, in order to provide a more robust vehicle localization system that relies on different types of signaling for location verification.

Referring to Claim 13: Hyodo teaches the use of two sensors (MEU1, MEU2) (Fig. 14) (Para. [0062]), and also teaches calculating a vehicle position and a stopping distance (Fig. 5) (Para. [0041]).
Hyodo does not specifically teach determining the stopping distance based on information from the first and second sensors. However, Green teaches a guideway mounted vehicle localization system, wherein first and second sensors (110, 120) are configured to detect markers and the data fusion center (130) uses the data from both sensors to calculate the distance to the detected object (Para. [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hyodo to determine the stopping distance based on information from first and second sensors, as taught by Green, in order to provide redundancy and more accurate distance calculations.

Referring to Claim 14: Hyodo does not specifically teach that the on-board controller is further configured to: compare the first distance with the second distance or compare the first position with the second position; determine that the first sensor and the second sensor are not faulty, if the first position does not differ by more than a predefined tolerance from the second position; determine that one of the first sensor or the second sensor is faulty, if the first position differs by more than the predefined tolerance from the second position; determine that the first sensor and the second sensor are not faulty, if the first distance does not differ by more than a predefined tolerance from the second distance; and determine that one of the first sensor or the second sensor is faulty, if the first distance differs by more than the predefined tolerance from the second 

Referring to Claim 15: Hyodo does not teach that the metasurface plate further comprises a barcode or a quick response (QR) code. However, Green teaches a guideway mounted vehicle localization system, wherein markers have unique identification codes including barcodes (Para. [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hyodo to use a barcode on markers and an additional optical sensor, as taught by Green, in order to provide a more robust position determination system that uses multiple sensor types in a redundant manner.

Referring to Claim 16: Hyodo further teaches that the first sensor (MEU) is configured to measure an echo signal received from the metasurface plate (MK) (Para. [0037]). 
Hyodo does not teach that the second sensor is configured to measure a reflected signal received from the barcode or the QR code. However, Green teaches a guideway mounted vehicle localization system, wherein markers have unique identification codes including barcodes (Para. [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for 

Regarding the instant claimed steps of method claims 18 and 20, note that the operation of the prior structure inherently requires the method steps as claimed. 

Allowable Subject Matter
Claims 8, 17, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Hyodo does not teach that “the metasurface plate further comprises: a third diffused element; a first absorbing element between the second diffused element and the third diffused element; a fourth diffused element; a fifth diffused element; a sixth diffused element; a second absorbing element between the fifth diffused element and the sixth diffused element; and a second retroreflector element between the fourth diffused element and the fifth diffused element; wherein the first diffused element is on a first end of the metasurface plate, and the sixth diffused element is on a second end of the metasruface plate opposite the first end of the metasurface plate.” The Examiner finds no obvious reason to use this specific order of 
	Regarding claim 17, Hyodo does not teach that “the on-board controller is further configured to: determine a start point of the metasurface plate based on a sequence of symbols associated with the first portion of the metasurface plate; and determine an end point of the metasurface plate based on the sequence of symbols associated with the third portion of the metasurface plate.” The Examiner finds no obvious reason to associate different symbols with different portions of the metasurface plate and to further determine starting and ending points based on a sequence of these symbols. Modifying Hyodo in this manner would require an improper degree of hindsight reasoning.
	Regarding claim 20, Hyodo fails to teach determining a symbol sequence of the corresponding metasurface plate from the set of SNRs of the corresponding metasurface plate; identifying a beginning portion of the metasurface plate and an end portion of the metasurface plate based on the symbol sequence of the corresponding beginning portion or the corresponding end portion of the metasurface plate; determining a numerical value of a middle portion of the metasurface plate based on the corresponding symbol sequence of the middle portion of the metasurface plate; determining a metasurface reference position based on the numerical value of the corresponding middle portion of the metasurface plate.” The Examiner finds no obvious reason to associate different symbols with different portions of the metasurface plate and to further determine starting and ending points based on a sequence of these 
Regarding claim 21, Hyodo fails to teach that “the on-board controller is further configured to determine a length of the vehicle comprising: determining a relative velocity of the vehicle between the first sensor or the second senor and the marker; determining a first time the first sensor of the vehicle passes a first portion of the marker; determining a second time the second sensor of the vehicle passes the first portion of the marker, the first portion of the marker being a starting point of the metasurface plate or an ending point of the metasurface plate; determining a time difference from the first time and the second time; and determining the length of the vehicle based on the time difference and the relative velocity of the vehicle.” While it may be obvious to determine the length of a vehicle using a variety of methods, the Examiner finds that it would require an improper degree of hindsight reasoning to determine the length of the vehicle based on a timed detection of starting and ending points of a metasurface plate and the relative velocity of the vehicle.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because they relate to railway vehicle localization systems:
US-20190092360; US-20150175178; US-20150134155; US-20200198673; US-20200191938; US-20200189633; US-20200070860; US-20200070859; US-20200028272; US-20200132832; US-20140218219; US-9327743; US-9387867; and US-9469318.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617